Foley, S.
This is an application by the beneficiary of a trust created under the will of the decedent for an order directing the trustees to pay out of the trust fund and accumulated interest semiannual payments of $500, so as toJ enable the petitioner to enter college and to pay his expenses while there. The consent of the trustees is attached to the petition.
The trustees hold in trust for the petitioner the sum of approximately $2,000, of which about $200 is accumulated income. Under the terms of the will the trust fund is to be held until the petitioner arrives at the age of twenty-five years, when the trust is to terminate. The trustees, however, are given the power, after the beneficiary reaches his majority if, in their discretion it shall be for his best interests, to pay over the whole or any part of the trust fund to him. The petitioner is not yet eighteen years of age. In view of the nature of the trust created by the will of the decedent, and the fact that the petitioner has not yet reached twenty-one, there is no power in this court which would allow the granting of this application. The Legislature has enacted in section 15 of the Personal Property Law the policy of this State respecting the inviolability of trusts of this character. Under the provisions of that section the invasion of the principal sought and the destruction of the trust are prohibited. (Matter of Wentworth, 230 N. Y. 176; Ostrander v. Ostrander, 194 App. Div. 1; affd., 233 N. Y. 582; Metcalfe v. Union Trust Co., 181 id. 29; Douglas v. Kruger, 80 id. 15; Matter of Perry, 126 Misc. 616.)
Application denied.